DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 5/19/2021 in which claims 1, 6, 11, and 16 were amended and claims 4, 9, 14, and 19 were cancelled.
Claims 1-3, 5-8, 10-13, 15-18, and 20 are pending and presented for examination.
Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15-18, and 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Hatano et al (US 2006/0226527), discloses an IC assembly (Fig. 2), comprising: a package substrate (7) having a cavity (16), the package substrate comprising a dielectric material (Fig. 2; [0046] and [0062]; layers between vias and landings); a bridge (3) embedded in the cavity (16) of the package substrate (7), the bridge (3) comprising silicon (Fig. 2; [0047] and [0051]); a first joint (leftmost 9, 5, and part of connection (black layer) in last level of dielectric that is under 2a) over and electrically coupled to the bridge (Fig. 2; [0051]-[0055]), the first joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2a in Figs. 2 and 4) and extending above (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4) the dielectric material (Fig. 2; [0051]-[0055]); a second joint (under 2b, the 2nd from the left 9, 5, and part of connection (black over and electrically coupled to the bridge (3), the second joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2b in Figs. 2 and 4) and extending above the dielectric material (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4); a first interconnect structure (on left side of 3; 2nd from left 18) in the package substrate (7), the first interconnect structure laterally spaced from a first side of the bridge (Fig. 2; [0060]); a second interconnect structure (on right side of 3; leftmost 18) in the package substrate, the second interconnect structure laterally spaced from a second side of the bridge (Fig. 2; [0060]); a first die (2a) electrically coupled to the first joint (2nd from left 18 on left side of 3) and the first interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for first interconnect structure elements); and a second die (2b) electrically coupled to the second joint (leftmost 18 on right side of 3) and the second interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for second interconnect structure elements). Hatano fails to expressly disclose wherein the dielectric material of the package substrate is over and in contact with the bridge, the first interconnect in the dielectric material, and the second interconnect in the dielectric material.
As to claim 6: the closest prior art, Hatano et al (US 2006/0226527), discloses an IC assembly (Fig. 2), comprising: a package substrate (7) having a cavity (16), the package substrate comprising a dielectric material (Fig. 2; [0046] and [0062]; layers between vias and landings); a bridge (3) in the cavity (16) of the package substrate (7), the bridge (3) comprising silicon ; a first joint (leftmost 9, 5, and part of connection (black layer) in last level of dielectric that is under 2a) over and electrically coupled to the bridge (Fig. 2; [0051]-[0055]), the first joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2a in Figs. 2 and 4) and extending above (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4) the dielectric material (Fig. 2; [0051]-[0055]); a second joint (under 2b, the 2nd from the left 9, 5, and part of connection (black layer) in last level of dielectric) over and electrically coupled to the bridge (3), the second joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2b in Figs. 2 and 4) and extending above the dielectric material (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4); a first interconnect structure (on left side of 3; 2nd from left 18) in the package substrate (7), the first interconnect structure laterally spaced from a first side of the bridge (Fig. 2; [0060]); a second interconnect structure (on right side of 3; leftmost 18) in the package substrate, the second interconnect structure laterally spaced from a second side of the bridge (Fig. 2; [0060]); a first die (2a) electrically coupled to the first joint (2nd from left 18 on left side of 3) and the first interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for first interconnect structure elements); and a second die (2b) electrically coupled to the second joint (leftmost 18 on right side of 3) and the second interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for second interconnect structure elements). Hatano fails to expressly disclose wherein the dielectric material of the package substrate is over and in contact 
As to claim 11: the closest prior art, Hatano et al (US 2006/0226527), discloses an IC assembly (Fig. 2), comprising: a package substrate (7) having a cavity (16), the package substrate comprising a dielectric material (Fig. 2; [0046] and [0062]; layers between vias and landings); a bridge (3) embedded in the cavity (16) of the package substrate (7), the bridge (3) comprising silicon (Fig. 2; [0047] and [0051]); a first joint (leftmost 9, 5, and part of connection (black layer) in last level of dielectric that is under 2a) over and electrically coupled to the bridge (Fig. 2; [0051]-[0055]), the first joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2a in Figs. 2 and 4) and extending above (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4) the dielectric material (Fig. 2; [0051]-[0055]); a second joint (under 2b, the 2nd from the left 9, 5, and part of connection (black layer) in last level of dielectric) over and electrically coupled to the bridge (3), the second joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2b in Figs. 2 and 4) and extending above the dielectric material (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4); a first interconnect structure (on left side of 3; 2nd from left 18) in the package substrate (7), the first interconnect structure laterally spaced from a first side of the bridge (Fig. 2; [0060]); a second interconnect structure (on right side of 3; leftmost 18) in the package substrate, the second interconnect structure laterally spaced from a second side of the bridge (Fig. 2; [0060]); a first die (2a) electrically coupled to the first joint (2nd from left 18 on left side of 3) and the first interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for first interconnect structure elements); and a second die (2b) electrically coupled to the second joint (leftmost 18 on right side of 3) and the second interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for second interconnect structure elements). Hatano fails to expressly disclose wherein the dielectric material of the package substrate is over and in contact with the bridge, the first interconnect in the dielectric material, and the second interconnect in the dielectric material.
As to claim 16: the closest prior art, Hatano et al (US 2006/0226527), discloses an IC assembly (Fig. 2), comprising: a package substrate (7) having a cavity (16), the package substrate comprising a dielectric material (Fig. 2; [0046] and [0062]; layers between vias and landings); a bridge (3) in the cavity (16) of the package substrate (7), the bridge (3) comprising silicon (Fig. 2; [0047] and [0051]); a first joint (leftmost 9, 5, and part of connection (black layer) in last level of dielectric that is under 2a) over and electrically coupled to the bridge (Fig. 2; [0051]-[0055]), the first joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2a in Figs. 2 and 4) and extending above (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4) the dielectric material (Fig. 2; [0051]-[0055]); a second joint (under 2b, the 2nd from the left 9, 5, and part of connection (black layer) in last level of dielectric) over and electrically coupled to the bridge (3), the second joint in the dielectric material (part of black layer that is in the last layer of and extending above the dielectric material (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4); a first interconnect structure (on left side of 3; 2nd from left 18) in the package substrate (7), the first interconnect structure laterally spaced from a first side of the bridge (Fig. 2; [0060]); a second interconnect structure (on right side of 3; leftmost 18) in the package substrate, the second interconnect structure laterally spaced from a second side of the bridge (Fig. 2; [0060]); a first die (2a) electrically coupled to the first joint (2nd from left 18 on left side of 3) and the first interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for first interconnect structure elements); and a second die (2b) electrically coupled to the second joint (leftmost 18 on right side of 3) and the second interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for second interconnect structure elements). Hatano fails to expressly disclose wherein the dielectric material of the package substrate is over and in contact with the bridge, the first interconnect in the dielectric material, and the second interconnect in the dielectric material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813